                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 COREY BRACEY                                                   CIVIL ACTION
          Plaintiff, prose
                                                                N0.17-2836
               v.

 SUPERINTENDENT LINK, et al.
          Defendants

                                             ORDER

       AND NOW, this 16th day of January 2019, upon consideration of the Defendants' motion
to dismiss the amended complaint, [ECF 19], Plaintiffs response thereto, [ECF 25], and the
allegations in the amended complaint, [ECF 17], it is hereby ORDERED that, for the reasons set
forth in the accompanying Memorandum Opinion, Defendants' motion is GRANTED, in part,
and DENIED, in part, as follows:

        A.    The motion is GRANTED with respect to: (i) Plaintiffs First Amendment claim
              against Defendant Andrews for retaliation; (ii) Plaintiffs First and Fourteenth
              Amendment claims against Defendant Choi for mail interference and violation of
              Plaintiffs rights to "freedom of assembly," substantive due process, and equal
              protection; (iii) Plaintiffs First Amendment claims against Defendants Terra and
              Banta, in their supervisory capacities, for retaliation and denial of access to the
              courts; (iv) Plaintiffs Eighth and First Amendment claims against Defendants
              Link, Banta, Brumfield, Flaime, and Nuiiez for failure to train and/or protect
              Plaintiff from foreseeable risks of harm; and (v) Plaintiffs First Amendment
              retaliation/conspiracy claim against Defendant Myers.

       Consequently, all claims against Defendants Link, Banta, Brumfield, Terra, Flaime,
Nunez, and Andrews are dismissed.

        B.    The motion is DENIED with respect to (i) Plaintiffs Eighth Amendment claims
              against Defendants Baratta and Myers for deliberate indifference to the risk to
              Plaintiff of attempted suicide and being publicly referred to as a "Master-Splinter";
              and (ii) Plaintiffs First Amendment claims against Defendants Baratta and Choi
              for retaliation.

                                            BY THE COURT:

                                            Isl Nitza I Quinones Alejandro
                                            NITZA I. QUINONES ALEJANDRO
                                            Judge, United States District Court
